         Case 1:17-cr-00477-PAE Document 147 Filed 03/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                        17-CR-477 (PAE)
                        -v-
                                                                            ORDER
 JASON NISSEN,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

         The Court today heard argument on the motion of Haydee Nissen to stay, during her

pending appeal to the Second Circuit, the Court’s February 8, 2021 interlocutory sale order. The

Court denied that motion in a bench ruling, which set out in full the Court’s reasoning.

       SO ORDERED.


                                                            
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: March 19, 2021
       New York, New York




                                                1
